Citation Nr: 0424444	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  92-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar and dorsal 
spine disorders (back disorder herein).

2.  Entitlement to service connection for benign prostatic 
hypertrophy, status post transurethral resection with 
adenocarcinoma (prostate cancer herein).

3.  Entitlement to an increased rating for the service-
connected residuals of an epididymectomy (epididymectomy 
herein), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1954 and 
from November 1955 to April 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1991 rating decision by the RO, which, in 
pertinent part, denied a rating in excess of 10 percent for 
the veteran's service-connected epididymectomy, and found 
that new and material evidence had not been submitted 
sufficient to reopen the claim of service connection for a 
back disorder.  Additionally, this matter arose from a March 
1992 RO rating decision which denied a claim of service 
connection for benign prostatic hypertrophy with prostate 
cancer.  (Note: The veteran's prostatitis is service 
connected; however, this matter is not on appeal).  

The case was remanded by the Board to the RO in April 1993, 
October 1994, and October 1995 for additional development and 
adjudicative action.  In a June 1998 decision, the Board 
denied the veteran's claims presently on appeal (service 
connection for prostate cancer, and for an increased rating 
for the service-connected epididymectomy), and found that new 
and material evidence had not been submitted sufficient to 
reopen the claim of service connection for a back disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, upon Joint 
Motion (by both the veteran and VA) to Vacate and Remand and 
to Stay Further Proceedings, the Court granted the motion, 
vacating that part of the Board's June 1998 decision 
pertinent to the instant appeal.  (Note:  The Court dismissed 
the veteran's appeal of the Board's June 1998 denial of an 
evaluation in excess of 40 percent for the service-connected 
prostatitis).

In light of the foregoing, the Board remanded the case back 
to the RO in December 2001 for further development and 
adjudicative action pursuant to the directives set forth in 
the Joint Motion.  

After the additional development was completed, the RO issued 
Supplemental Statements of the Case in June 2003 and June 
2004 which most recently affirmed the previous denial of the 
veteran's claims on appeal.

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has benign prostatic hypertrophy with a transurethral 
resection of the prostate (TURP) and prostate cancer that was 
incurred in or aggravated by service, or that is proximately 
due to a service-connected disability.

2.  The veteran's service-connected residuals of an 
epididymectomy are manifest by persistent intermittent right 
testis discomfort with radiation into the right groin and 
suprapubic area, with a slight degree of chronic nodularity 
in the right spermatic cord noted; but with normal external 
genitalia and no swelling.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have benign prostatic 
hypertrophy, prostate cancer or residuals of a TURP due to 
disease or injury that was incurred in or aggravated by 
service, or that is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of an epididymectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.115, Code 7525 (effective prior to February 17, 
1994 and on and after February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he developed benign 
prostatic hypertrophy, underwent a TURP and developed 
prostate cancer as a result of the service-connected 
prostatitis.  In addition, the veteran contends that the 
service-connected residuals of an epididymectomy have 
worsened such that a rating in excess of 10 percent is 
warranted for that disability.  

I.  Preliminary Matter - Duty to Notify and Assist

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the Court has held expressly that the revised notice 
provisions enacted by section 3 of the VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, in letters dated in July 2002 and March 2004, 
the RO notified the veteran of the VCAA and indicated that 
the veteran should tell the RO about any additional 
information or evidence, VA or non-VA, that he wanted the RO 
to obtain.  In addition, the veteran was requested to 
complete and return release authorization forms so that VA 
could request any identified medical records from his private 
physicians.  The veteran was also notified that he should 
identify all VA facilities wherein he received treatment, 
including dates of treatment in order for the RO to obtain 
any such records.  To substantiate his claim for service 
connection for prostate cancer, the veteran was informed that 
the evidence must show that the veteran's prostate cancer was 
due to injury or disease that was incurred in or aggravated 
by service, or that it is proximately due to a service-
connected disability.  With regard to the increased rating 
claim, the veteran was notified that the evidence must show 
that his service-connected condition had gotten worse.  The 
RO notified the veteran in the March 1991 and March 1992 
rating decisions, the April 1991 Statement of the Case (SOC), 
and the April 1992, September 1993, December 1993, September 
1996, July 1997, and June 2003 Supplemental Statements of the 
Case (SSOC's), of what evidence was necessary to substantiate 
the veteran's claims for service connection and for an 
increased rating.  In addition, the Board remands of April 
1993, October 1994, October 1995 and December 2001 also 
informed the veteran of what evidence was necessary to 
substantiate the veteran's claims.

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in January 1995, September 1996 and, most 
recently, in May 2003.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim of entitlement to service connection for 
prostate cancer and his claim for an increased rating for the 
service-connected epididymectomy were initially denied prior 
to the enactment of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2002 and 
March 2004 was not given prior to the first AOJ adjudication 
of the claims, the notice was provided by the AOJ prior to 
the transfer and certification of his case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the July 2002 and March 2004 letters, the RO asked the 
veteran to identify any additional information or evidence 
that he thought would support his claim, to identify evidence 
he wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  Moreover, in the March 2004 
letter, the RO specifically requested that the veteran inform 
the RO if there was any other evidence or information that he 
thought would support his claim, and requested that the 
veteran submit any evidence in his possession that pertained 
to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, that relevant data has been 
obtained for determining the merits of the veteran's claims 
and that no further assistance that might substantiate the 
claims is required.  


II.  Factual Background

On his February 1952 examination prior to entrance in the 
service, the veteran's genitourinary (GU) system and spine 
were evaluated as normal.  Service medical records from the 
veteran's first tour of duty show treatment for urethral 
discharge at the VD clinic in July and September 1952.  The 
diagnosis was urethritis.  The veteran was treated with 
prostate massage and smear in January 1953.  Chronic 
prostatitis was diagnosed in March 1953 and complaints of 
continued urethral discharge and right testicular pain were 
noted in April and May 1953.  A May 1953 record noted that 
the veteran was diagnosed with prostatitis and urethritis.  
The veteran was hospitalized in November 1953 for persistent 
prostatitis.  Treatment included prostate massages and smear 
and it was noted on discharge that the veteran was cured.  
Prostate massages were again noted in records dated in 
February 1954.

A March 1954 admission note indicated that the veteran had 
chronic prostatitis, urethritis, and complaints of low back 
and right testicular pain.  A right testicle injury in 1952 
was reported.  The veteran reportedly had a urethral 
discharge.  The veteran denied burning, frequency, or gross 
hematuria.  On examination, there were no palpable masses or 
tenderness in either flank noted and the veteran's genitalia 
were normal with no pain in the right testicle.  Rectal 
examination revealed normal size prostate with minimal 
softening of the right lobe.  The diagnosis was chronic non-
venereal prostatitis, organism undetermined, cured; and 
chronic non-venereal urethritis, cured.

On his May 1954 examination upon separation from his first 
tour of duty, the veteran's GU system and spine were 
evaluated as normal.  A physician's note indicated that he 
had herpes simplex, purulent discharge, and testicular pain 
noted to be a dermatologic condition.  On GU examination, the 
impression was chronic prostatitis.  The veteran was cleared 
for separation with recommendation that he be followed 
serologically by a local health board thereafter.

On his September 1955 examination prior to enlistment for his 
second period of service, the veteran's GU system and spine 
were evaluated as normal.  A physician's note indicated that 
the veteran had venereal disease in 1952 with no 
complications or sequelae.  On a November 1955 examination 
report, the veteran's GU system and spine were again 
evaluated as normal.  A January 1956 record indicated 
complaints of chronic urethral discharge, pain in the right 
testicle, and pain in the anus.  Chronic epididymitis was 
noted and removal of the right epididymis was performed.  

Urinary discharge was reported in March 1956.  In April 1956, 
the veteran was treated for hematuria and chronic urethritis.  
Complaints of back aches and pain in the right testicle were 
reported in July 1956.  August 1956 records reveal treatment 
for dysuria, discharge from the penis, and back pain.  The 
impression was prostatitis and urethritis, and treatment 
included prostatic massage.  A December 1956 entry indicated 
treatment for the same complaints.  

A January 1957 clinical record of hospitalization noted a 
history of urethral discharge since 1952 with back pain.  A 
February 1956 excision of the epididymis was noted.  It was 
noted that the veteran had recurrent pain in the low back, 
groins, and scrotum with continued urethral discharge.  There 
was reportedly no response to treatment which consisted of 
prostatic massage and antibiotics.  On physical examination, 
the veteran was entirely within normal limits except for a 
thick, milky, white urethral discharge.  X-rays of the 
lumbodorsal area were found to be normal.  Orthopedic 
examination revealed no abnormalities except for possible 
early Marie-Strumpell type of arthritis in the sacroiliac 
joints.  Cystoscopy and urethroscopy were entirely normal.  
The diagnosis was chronic nonvenereal urethritis.  A March 
1957 consultation sheet indicated that the veteran's physical 
defects included no definite orthopedic diagnosis to explain 
back pain other than possible arthritis, and chronic urethral 
discharge with variation in organisms cultured therefrom.  
Records from March and April 1957 show continued 
symptomatology of urethral discharge and backaches.  
Examiners noted the possibility of discharge from the 
service.  

On the veteran's April 1957 examination prior to separation 
from service, his GU system and spine were evaluated as 
normal.  Physician's notes indicated that the veteran had 
chronic urethral discharge since 1952 and that on physical 
examination, there was no penile discharge produced by 
stripping the penis.  The veteran also reported trouble 
sleeping due to back aches.

An October 1957 VA hospital report with addendum reported 
that the veteran was admitted in August 1957 with complaints 
of back pain, right testicle pain, and discharge.  Symptoms 
were noted to have recurred intermittently since 1952.  
Physical examination revealed a thickened right epididymis 
with increased tortuosity and mild tenderness; an enlarged 
prostate gland; and tenderness in the area of the seminal 
vesicles on the right. X-rays of the lumbar spine showed the 
beginning of marginal exostoses on the adjacent margins of 
the bodies of the lower vertebrae.  The diagnoses included 
chronic prostatitis, chronic epididymitis, beginning 
osteoarthritis of the lumbar spine, and chronic myofascitis 
of the right lumbar spine.

In October 1957, the veteran was granted service connection 
with a noncompensable rating for chronic prostatitis and 
chronic epididymitis.  Service connection was denied for 
osteoarthritis of the lumbar spine and myofascitis of the 
right lumbar area, on the basis that these disorders were not 
shown in service.  The veteran was notified thereof and did 
not appeal.

A November 1973 private doctor's affidavit noted a history of 
a fall in 1952.  The veteran reportedly complained of back 
pain since the fall.  It was noted that the veteran had pain 
in his right testicle, with surgery in 1957.  A history of 
penile discharge on and off since 1952 was reported.  The 
diagnosis was chronic prostatitis.

A February 1974 VA orthopedic examination revealed that the 
veteran gave a history of gonorrhea and syphilis and noted 
that he hurt himself in service and developed pain in the 
right testicle.  The veteran was diagnosed with non- 
gonorrheal chronic urethritis, prostatitis, and epididymitis 
for which he had a right epididymectomy.  Current complaints 
included constant back pain and prostatitis.  Physical 
examination revealed a slight flattening of the lower lumbar 
segment.  No particular muscle spasm was noted and straight 
leg raising was reportedly negative.  On examination, the 
veteran's prostate was smooth, firm, slightly tender and 
moderately enlarged.  The testes were reportedly normal size.  
X-rays of the lumbar spine, sacrum, and pelvis were normal.  
The diagnoses included back pain, with no orthopedic disease 
noted, and chronic prostatitis by history.

In March 1974, the veteran was granted service connection and 
a 10 percent evaluation for the residuals of an 
epididymectomy.  Service connection for osteoarthritis and 
myofascitis of the right lumbar area was denied, on the basis 
that these disorders were not incurred or aggravated during 
service.  The veteran was notified thereof by letter of April 
1974, and he did not file an appeal.

A May 1974 private doctor's affidavit diagnosed prostatitis, 
lower back syndrome, and arthritis of the lumbar spine.

Private treatment records reported that the veteran had a 
urethral stone extracted in April 1975.  Follow-up records 
from April to June 1975 showed that the veteran continued to 
complain of some back pain.

A March 1976 private doctor's affidavit diagnosed the veteran 
with specific urethritis, prostatitis, and osteoarthritis of 
the spine.  Private records from March to June 1976 indicate 
that the veteran had complaints of discharge and pain across 
his back.  The diagnosis was chronic prostatitis.

Private records from July 1976 to January 1977 show continued 
treatment for prostate problems.

On VA examination in March 1977, the veteran noted complaints 
including arthritic pain in the lower back since 1952.  His 
prostate was reportedly normal in size and consistency and 
the veteran complained of marked tenderness.  The diagnoses 
included chronic prostatitis.

On VA examination in June 1980, it was noted that the veteran 
had a scar over the right inguinal area at the sight of a 
previous surgery over the spermatic cord.  The testes were 
normal in size.  The veteran's spine showed limited flexion 
with no sciatica.  The diagnoses included status post right 
epididymectomy with good healing, hypertrophic 
osteoarthritis, and prostatitis not found.

In a June 1981 statement, the veteran asserted that he was 
injured falling into a foxhole while in service.  He reported 
in-service hospitalization for prostatitis, back ailments, 
and a testicle injury.  The veteran noted that following 
service, he was admitted to the Tuskegee Veterans 
Administration Hospital in 1957 and 1958.

A July 1981 record noted that the veteran had chronic 
prostatitis with no obstruction.  A July 1981 urethrogram was 
normal except for questionable enlargement of the prostate.

Outpatient treatment records from February and March 1982 
show follow-up treatment for prostatitis.  Complaints 
included dysuria and occasional terminal hematuria.

In July 1982, the RO increased the veteran's disability 
rating for the service-connected prostatitis to 10 percent.

Ongoing treatment for prostatitis was shown in records from 
October 1982.  

March 1983 VA hospitalization records showed that the veteran 
underwent a transrectal prostate needle biopsy.  There was no 
tumor seen and the veteran was discharged in good condition.  
The diagnosis was intermittent gross hematuria and benign 
prostatic hyperplasia.

An April 1983 outpatient treatment record showed right 
epididymitis and a firm but tender prostate.

A VA hospital discharge summary shows that the veteran was 
admitted in May 1983 for cystoscopy and possible bladder 
biopsy.  GU examination was essentially unremarkable.  
Cystoscopy revealed several areas of red mucosa on the 
bladder mucosa posterior to the trigone.  Biopsies of these 
areas were returned showing chronic inflammation but no 
malignancy.  The diagnosis was chronic cystitis.

On VA examination in August 1983, the veteran's history of 
prostatitis and epididymectomy was noted.  Recent treatment 
by the New Orleans VA hospital was reported.  The veteran 
stated that a prostate biopsy revealed no malignancy.  
Present complaints include burning on urination, urinary 
frequency (10 times per night), and blood in the urine.  On 
genitourinary examination, the veteran had normal male 
genitalia.  He reportedly claimed tenderness in the right 
inguinal region down to the right perineal area.  No abnormal 
masses were noted in the area.  

December 1983 outpatient treatment records show follow-up 
treatment for occasional hematuria.

A February 1984 private doctor's affidavit indicated that the 
veteran had urethritis, prostatitis, and hematuria.

February through May 1984 outpatient treatment records showed 
gross hematuria for five years, chronic cystitis, 
prostatitis, and low back pain.

A June 1984 outpatient treatment record showed microscopic 
hematuria and right epididymitis.  The impression was chronic 
prostatitis, right epididymitis, and hematuria.

A July 1984 private doctor's affidavit stated that the 
veteran had prostatitis with hematuria and infections, 
orchitis, generalized hypertrophic arthritis, and impotence.

August 1984 outpatient treatment records show a history of 
hematuria and complaints of testicular pain.  Physical 
examination revealed a tender rectal examination and a 
prostate with nodules.  The impression was hematuria and 
prostatitis.  Additional August records indicated that the 
veteran has had a history of arthritis of the lower back 
secondary to an injury in 1952.  It was also noted that he 
had urethritis and prostatitis.  The impression was severe 
degenerative joint disease secondary to trauma.

On a December 1985 VA urological examination, the veteran 
reported dysuria, a history of dribbling, and occasionally 
wetting himself.  Pain in both flanks and both testicles was 
noted.  Impressions included that his symptoms seem excessive 
for GU findings and gross hematuria, cause unknown.

A March 1987 Board decision increased the veteran's 
disability rating for his service-connected prostatitis to 20 
percent.

A May 1987 private doctor's affidavit revealed that the 
veteran had been having intermittent gross hematuria for two 
years.  Rectal examination showed that the prostate was 2 
plus and benign and that his penis and testicles were normal.  
Tests revealed some tiny stones in the right kidney with no 
other problems.  Cystoscopy showed that the veteran had acute 
prostatitis and a lot of hemorrhagica changes around the 
trigone and bladder neck area.  The diagnosis was acute 
prostatitis.

The impression on a June 1987 VA urological examination 
included history of chronic posterior urethritis/prostatitis; 
history of recurrent intermittent hematuria; history of 
urolithiasis, signs and symptoms of infravesical obstruction; 
and history of chronic microscopic hematuria/pyuria.

A July 1987 private doctor's affidavit indicated that the 
veteran had recurrent urinary tract infections, moderate 
enlargement of the prostate, and was in need of a TURP.

In August 1987, the veteran submitted a claim for an 
increased rating for his service-connected prostatitis and 
requested that his claim for service connection for arthritis 
of the back be reopened.

A December 1988 X-ray of the abdomen revealed calcific 
opacities, projecting over the right kidney and right side of 
the pelvis.

VA outpatient treatment records from March 1990 to February 
1991 show treatment for complaints of low back pain and 
prostatitis.  The veteran complained of pain in the right 
lower back radiating down into the right leg.  Chronic 
prostatitis and hematuria were noted.  Symptoms included post 
void dribbling, hesitancy, intermittent nocturia 10 to 12 
times, frequency, decreased stream, and a history of kidney 
stones.  A March 1990 cytopathology report indicated that the 
veteran had hematuria, inflammation and numerous squamous 
cells present with no evidence of malignancy.  The impression 
on a May 1990 X-ray report was normal bilateral retrograde 
pyelogram.  A September 1990 outpatient treatment record 
indicated that the veteran had chronic prostatitis and 
complaints of low back pain which radiates down his right 
leg.  The report from an intravenous pyelogram (IVP) 
indicated that there was no evidence of opaque calculi and 
that the veteran had normal kidneys, ureters and bladder, 
with minimal post void residuals.  The impression on a 
December 1990 record was normal GU anatomy and possible 
chronic prostatitis as a cause of his hematuria.  The 
impression on a January 1991 ultrasound of the abdomen 
indicated splenic calcifications most likely representing 
granulomas and a left upper pole cystic structure most likely 
representing prominent upper pole infundibulum.

In August 1991, the veteran submitted copies of service 
medical records that were already on file.

A September 1991 statement from a private physician noted 
that the veteran complained of difficulty voiding.  On 
physical examination enlargement of the prostate and 
microscopic hematuria were noted.  The diagnoses included 
acute prostatitis.

In September 1991, the veteran was admitted to a VA facility 
for TURP.  Following the operation, the final diagnoses 
included focal grade 1, 2 well-differentiated prostatic 
adenocarcinoma involving 2% of the specimen; nodular 
fibroglandular hyperplasia; and chronic prostatitis.

In March 1991, the RO denied the veteran's claim for service 
connection for benign prostatic hypertrophy with TURP with 
pathology findings of adenocarcinoma.

In April 1993 the Board remanded the veteran's claims for 
increased ratings for his prostatitis and epididymitis and 
for service connection for a disorder of the lumbar and 
dorsal spine and benign prostatic hypertrophy with TURP and 
adenocarcinoma.

In July 1993, outpatient treatment records of treatment by 
the veteran's private physician, from 1975 to 1993, were 
added to the veteran's claims file.  These records show that 
the veteran was first seen in April 1975 following a stone 
extraction.  He reportedly had a little right epididymitis 
and subsequent right flank pain.  By late April the 
epididymitis was reported to have resolved and continued back 
pain was noted.  A May 1975 IVP was normal and the physician 
noted that the veteran's back pain sounded like lumbosacral 
strain.  A May 1987 record indicated that the veteran had 
intermittent gross hematuria for the past two years.  A 
rectal examination showed that the veteran's prostate was 2 
plus and benign.  An IVP in May 1987 revealed tiny stones in 
the right kidney.  Testing also revealed acute prostatitis 
and hematuria.  Treatment records showed continued hematuria, 
prostatitis, and pain in the right flank through the 1990's.  
The final record dated June 1993 indicated that the veteran 
was voiding better and had better sexual function.  Continued 
pain in the back was noted and a kidney, ureter, and bladder 
(KUB) examination reportedly did not show a definite stone.  
The physician noted that he thought that the pain was due to 
an old back problem.

An October 1993 letter from the private doctor indicated that 
the veteran was treated for various problems since 1975.  It 
was noted that the veteran underwent TURP in 1991 and that he 
has voided better since that time.  Continued problems with 
impotence and chronic prostatitis were noted.

In December 1993, the veteran submitted copies of service 
medical records that were already on file in an attempt to 
show in-service treatment for a back disorder.

In October 1994, the Board again remanded the veteran's 
claims for additional development.

On VA examination in January 1995, the veteran noted a 
history of 30 years of prostate problems.  His complaints 
included difficulty in urination, urethral discharge, 
dysuria, frequency, urgency, suprapubic pressure, low back 
discomfort, erectile dysfunction, and intermittent bilateral 
testes discomfort.  It was noted that in 1952, the veteran 
sustained an injury to his right side and right testis.  He 
reported that he underwent surgery on the right testis which 
was cut loose but not removed.  Cystoscopic examination the 
previous month by the veteran's private doctor reportedly 
showed infection.  A KUB examination in November 1994 was 
reportedly normal except for degenerative changes of the 
spine.  A renal ultrasound was normal per report.  Current 
signs and symptoms included nocturia times 6-7, frequency 
times 4-5, a feeling of incomplete bladder emptying, post-
void dribbling, urgency, and intermittent "pain" with 
urination.  There was periodic terminal hematuria associated 
with dysuria.  The force of the veteran's stream was 
described as good and he denied urinary incontinence.  On 
examination, the genitalia, testes, epididymides, and cords 
appeared within normal limits.  The penis was within normal 
limits and the prostate was 1+, enlarged, benign, and 
slightly tender.  Scrotal ultrasound in December 1994 showed 
normal testicles bilaterally with small bilateral hydroceles.  
A urine cytology was negative.  The impression was chronic 
prostatitis and small bilateral hydroceles.

In January 1995, the RO granted the veteran an increased 
rating to 40 percent for the service-connected prostatitis.

In October 1995, the Board again remanded the veteran's 
claims.

A March 1996 VA examination revealed that the veteran had 
ongoing complaints of prostate trouble, decreased force and 
caliber of stream, incomplete bladder emptying, painful 
urination, frequency of urination, and hematuria. A February 
1996 cystoscopic examination reportedly revealed a swollen 
prostate but no prostate cancer.  The veteran stated that he 
had kidney X-rays which were normal.  Current symptoms 
included nocturia times 6-8, frequency times 6-8, poor 
caliber of urinary stream, double voiding, post-void 
dribbling, a feeling of incomplete bladder emptying, urgency, 
occasional urge incontinence, and discomfort on urination.  
The veteran denied hesitancy or stranguria as well as upper 
tract signs or symptoms.  On examination, the veteran's 
prostate was noted to be 1+, enlarged, benign, and tender.  A 
urine cytology was negative for malignancy, renal/bladder 
ultrasound was normal, and KUB testing was normal.  The 
impression was a history compatible with chronic prostatitis, 
mild bladder outlet obstruction, voiding dysfunction, and 
microscopic hematuria.

Private records of treatment by the veteran's doctor in June 
1996 indicate that the veteran had nocturia times 2-3.  The 
veteran reported some seminal fluid coming out at times not 
associated with voiding.  His urine was noted to be okay and 
his prostate reportedly felt okay.

A December 1996 VA examination indicated that the veteran's 
condition was the same.  On examination it was noted that the 
veteran's right epididymis was absent, he had bilateral 
testes tenderness, no swelling or induration, no palpable 
inguinal hernia, and very small bilateral hydroceles.  
Digital rectal examination (DRE) revealed that the veteran's 
prostate was 1+, enlarged, tender, and benign.  Symptoms 
included nocturia times 5-6, day time frequency times 5-6, 
intermittent urgency and occasional urge incontinence, a 
little stinging and burning on urination, and intermittent 
hesitancy.  The veteran denied straining, hematuria, and 
discharge.  Urine cytology was negative for malignancy and a 
scrotal ultrasound revealed small bilateral hydroceles.  
After review of the veteran's claims files including the 
pathologic report of the veteran's prostatic tissue, the 
examiner noted diagnoses of chronic prostatitis, nodular 
hyperplasia, and grade I-II, well-differentiated 
adenocarcinoma of the prostate involving 2% of the specimen.  
The diagnostic impression was history compatible with chronic 
prostatitis; status post right epididymectomy apparently 
secondary to chronic pain (epididymitis); bladder outlet 
obstruction, moderate; microscopic hematuria; and history of 
prostate cancer.  The examiner commented that he was of the 
opinion that there was no documented connection between 
epididymitis and/or prostatitis and the subsequent 
development of either benign prostatic hyperplasia or 
prostate cancer.  The examiner also noted that the veteran 
had persistent signs and symptoms of bladder neck obstruction 
as well as chronic prostatitis.  The impression on January 
1997 X-rays was small bilateral hydroceles, otherwise 
negative scrotal ultrasound.

A June 1997 letter from the veteran's private doctor 
indicated that the veteran had one area of carcinoma noted 
following TURP with no further problems with carcinoma.  The 
private doctor noted that the veteran continued to have 
infections and that these improved with the prostate 
operation.  He noted that the veteran would have to stay on 
antibiotics for the rest of his life.

In a June 1998 decision, the Board denied the veteran's 
claims of, inter alia, service connection for prostate cancer 
and for an increased rating for the service-connected 
epididymectomy.  The veteran appealed to the Court.  In a 
November 2000 Court Order, the parties' Joint Motion for 
Remand was granted and the June 1998 decision was vacated as 
to the issues currently on appeal.  

Pursuant to the directives set forth in the November 2000 
Joint Motion, the Board remanded the case back to the RO for 
additional development of the record and compliance with due 
process requirements.  

Additional private treatment records from 1993 through 2002 
show orthopedic treatment for joint pain in the knees and low 
back as well as a diagnosis of prostate cancer and treatment 
for urinary tract infections.  

The veteran was afforded a VA examination in May 2003.  The 
examiner indicated that he received the veteran's claims file 
and reviewed all of the materials contained therein.  

The examiner noted that the veteran had many episodes of 
nongonococcal urethritis and prostatitis with urethral 
discharge during service, which were treated by a urologist 
with antibiotics based on urinary cultures.  

The examiner also noted that the post-service medical 
evidence of record indicated that the veteran continued to 
have difficulties with his urine, including several urology 
examinations and admissions to the hospital for urinary tract 
infections and pyuria.  Cystoscopic examinations and 
intravenous pyelograms were performed.  Post-service kidney 
x-rays were normal and there was no evidence that he had any 
infections involving the kidneys.  

The examiner also noted that the medical records also 
confirmed that in 1991, the veteran was admitted to a 
hospital because of very severe urinary problems associated 
with up to 12 times nocturia, urinary frequency, microscopic 
hematuria, a high residual urine and he then underwent a 
cystoscopic examination and finally had a transurethral 
prostatectomy (TURP) and a review of the pathology reports 
from that examination showed a focal grade I-II, well-
differentiated adenocarcinoma of the prostate gland as well 
as nodular fibroglandular hyperplasia of the prostate gland.  
The records indicate that the veteran was started on Lupron 
injections every four months.  

Complications from the Lupron injections included 
diaphoresis, hot flashes, breast swelling without significant 
tenderness, worsening of his erectile dysfunction which was 
complete, and claimed urgency of urination, some hesitancy, 
nocturia up to four times, and some soiling associated with 
the urgency.  

The examiner indicated that other problems were related to 
longstanding lumbar spine pain, for which he received 
epidural injections.

On physical examination, the veteran walked with a cane with 
a forward-bent position and it was difficult for him to move 
about and it was apparent that he was in a good deal of 
discomfort merely sitting in the chair.  He needed the help 
of his wife to dress and undress for the examination.  There 
were no palpable lymph nodes, there was a hard, firm cystic 
nodule measuring about 1.5 cm in the lateral left neck which 
was easily mobile and the veteran gave a history that it had 
been present for many years.  There were no other masses in 
the neck.  The lungs were clear.  His breasts were enlarged 
but were not tender and there was no nipple discharge.  Blood 
pressure was 138/78; the heart sounds were quite distant with 
a regular sinus rhythm.  The abdomen was somewhat distended 
but there were no palpable organs or masses, there was a 
well-healed surgical scar in the right lower abdomen where he 
claimed that he had surgery on the right testicle during 
service.  The examiner noted that according to the veteran's 
service medical records, the veteran many have had surgery on 
the epididymis though that was an unusual site for that type 
of surgery and the examiner wondered if it was not for some 
other reason involving the spermatic cord.  External 
genitalia were normal though there was some tenderness in the 
testicles.  Rectal examination showed fair sphincter tone, 
the prostate glad seemed small and soft and fairly well-
outlined but the median groove was not apparent and there 
were no hemorrhoids.  

Neurologic examination showed that the veteran had a very 
grossly abnormal balance on stance testing, hypoactive deep 
tendon reflexes and he walked with a wide base.  It was also 
very difficult for the veteran to move about because of the 
pains in his spine and lower back and gluteal area.  

Blood studies were done, including a PSA, blood chemistry, 
and a sedimentation rate.  The examiner once again noted that 
the veteran was diagnosed with a small area of adenocarcinoma 
of the prostate gland on the basis of a TURP done in 1991.  

As far as the prostate cancer was concerned, the examiner 
indicated that there was no clear follow-up of his PSA's that 
he could determine from the medical records until he was 
under the care of a urologist in Mobile, Alabama because of 
the recurrence of his urinary tract infections from which 
there was a very long history.  It was not until he was found 
to have an elevated PSA in approximately 2001, which then 
began to have a rise in values to over 7, that he was put on 
Lupron injections.  

The examiner indicated that there was no question that the 
veteran had a recurrence of the prostate cancer that was 
first diagnosed in 1991 and prior to his current treatment 
with Lupron, he was examined to exclude distant metastasis 
and so far, there were no signs of distant metastasis.  The 
examiner did point out that since he did not have an magnetic 
resonance imaging (MRI) or computerized tomography (CT) scan 
of the pelvis, the examiner could not give any statement 
regarding a tumor in the lymph nodes in his pelvic area.  

The examiner also noted that there was no doubt that the 
tumor at the prostate would grow back if the veteran 
discontinued the Lupron shots, given what is known about 
prostate cancer.  

The examiner also noted that the other problems, that were 
very longstanding and extended all the way back to his 
military service, included recurrent urinary tract infections 
with nongonococcal urethritis, prostatitis, microscopic 
hematuria with continued manifestations.

With regard to the service-connected epididymectomy, the 
examiner, on examination, could only find a slight degree of 
chronic nodularity in the right spermatic cord which was not 
a current problem.  

With regard to the probability of whether the service-
connected prostatitis and epididymectomy played a causal role 
in the veteran's subsequent development of benign prostatic 
hypertrophy and adenocarcinoma, the examiner pointed out that 
no one knows clearly the cause of prostate cancer except that 
it has a higher incidence in certain groups of people such as 
African Americans.  The examiner indicated that 
microbiologists and oncologists have speculated that the 
origin of cancer is due to a mutation of genetic material 
that caused the initial cancer to become malignant, but no 
one is really certain of the cause of that though there has 
been speculation that chronic irritation may be a cause and 
certainly, there is no evidence that the examiner knew that 
chronic inflammation was not a cause.  Additionally, the 
examiner did not have any evidence that chronic inflammation 
was the cause because in fact the cause was not well known.  
The examiner concluded that it would be speculation to say 
that it was as likely as not that the veteran's past 
inflammation from prostatitis and urinary tract infections 
played a role in inducing prostate cancer, but also it would 
be speculation to say that it did not play a role in inducing 
prostate cancer, because the answer of the question is in 
fact not well known.  

III.  Legal Criteria and Analysis

A.  Service connection for prostate cancer, characterized as 
benign prostatic hypertrophy with TURP and adenocarcinoma.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In the instant matter, the Board notes that the veteran had 
genitourinary problems during service and that service 
connection has been established for prostatitis and 
epididymectomy.  From the time of final separation from 
service in 1957 to 1991, an interval of over 30 years, there 
was no evidence indicating any complaints or findings 
indicative of prostatic adenocarcinoma and hypertrophy.  
Medical records show that all testing performed prior to 1991 
revealed no evidence of malignancy.  Although 1991 pathology 
reports following the veteran's TURP indicated that the 
veteran had prostatic adenocarcinoma and hypertrophy, no 
medical evidence has been submitted linking these problems to 
the veteran's periods of service or to his service-connected 
disorders.  To the contrary, evidence from the veteran's 
December 1996 VA examination report specifically indicated 
that after review of the records of the 1991 pathology report 
and complete examination of the veteran, the examiner found 
that the veteran had a history of prostate cancer with no 
documented connection between epididymitis and/or prostatitis 
and the subsequent development of either benign prostatic 
hyperplasia or prostate cancer.  Moreover, no competent 
medical evidence has otherwise been presented to show a 
causal nexus between these disorders and service

The examiner in May 2003 was specifically asked to provide an 
opinion as to the likelihood that the veteran's prostate 
cancer was the result of the veteran's service-connected 
disabilities.  The examiner responded that no one knows 
clearly the cause of prostate cancer except that it had a 
higher incidence in certain groups of people such as African 
Americans.  The examiner indicated that microbiologists and 
oncologists have speculated that the origin of cancer is due 
to a mutation of genetic material that caused the initial 
cancer to become malignant, but no one is really certain of 
the cause of that though there has been speculation that 
chronic irritation may be a cause and certainly, there is no 
evidence that the examiner knew that chronic inflammation was 
not a cause.  Additionally, the examiner did not have any 
evidence that chronic inflammation was the cause because in 
fact the cause was not well known.  The examiner concluded 
that it would be speculation to say that it was as likely as 
not that the veteran's past inflammation from prostatitis and 
urinary tract infections played a role in inducing prostate 
cancer, but also it would be speculation to say that it did 
not play a role in inducing prostate cancer, because the 
answer of the question is in fact not well known.  

In other words, the examiner indicated that there were no 
general medical principles linking chronic irritation of the 
prostate to prostate cancer, and that any opinion on the 
likelihood of a link between the veteran's service-connected 
prostatitis and epididymectomy and his prostate cancer would 
amount to pure speculation.  

Thus, in sum, the competent medical evidence of record does 
not show that it is as least as likely as not that the 
veteran has prostate cancer that is due to disease or injury 
incurred in or aggravated by service, or that it is 
proximately due the service-connected prostatitis and/or 
epididymectomy.  Without competent medical evidence 
indicating causation by service or a service-connected 
disorder, the veteran's claim must be denied.  Thus, after a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for prostate cancer.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the evidence preponderates against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2003).  


B.  Increased Rating for the service-connected Epididymectomy

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, including 38 C.F.R. 
§§ 4.1, 4.2, and 4.10, which require that the entire recorded 
history be reviewed with an emphasis on the effects of 
disability, particularly on limitation of ordinary activity 
and lack of usefulness.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Further, although the recorded history of a 
disability is to be reviewed in order to make a more accurate 
evaluation, the regulations do not give medical reports 
precedence over current findings.  

Not all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two ratings will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2003).

During the course of the pending appeal, the rating criteria 
for genitourinary system disabilities changed.  The new 
criteria became effective February 17, 1994.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

Under the previous rating criteria found at 38 C.F.R. § 
4.115(b), Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, and post-operative residuals should 
be rated as chronic cystitis, depending upon functional 
disturbance of the bladder.  Chronic cystitis, under the old 
criteria found at Diagnostic Code 7512, provides a 40 percent 
rating for severe symptoms, urination at intervals of one 
hour or less; contracted bladder.  A 60 percent rating is 
provided where incontinence exists, requiring constant 
wearing of an appliance.

Turning to the revised rating criteria for prostate gland 
injuries, infections, hypertrophy or postoperative residuals, 
still found at Diagnostic Code 7527, the disorder is to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Voiding dysfunction is rated as 
urine leakage, frequency or obstructed voiding. With urine 
leakage, a 40 percent rating is provided where symptoms 
require the wearing of absorbent materials which must be 
changed two to four times per day.  A 60 percent rating is 
provided where symptoms require the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  Urinary frequency provides for a 
maximum or 40 percent, where the daytime voiding interval is 
less than one hour, or; awakening to void five or more times 
per night.  The highest evaluation for obstructed voiding is 
30 percent.  Urinary tract infection with poor renal function 
is rated as renal dysfunction.  Otherwise the maximum rating 
provided is 30 percent.  Renal dysfunction with constant 
albuminuria with some edema; or definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 is rated as 60 percent disabling.

The veteran's December 1996 VA examination reveals that the 
veteran voids five or six times during the day and must 
awaken five or six times to void at night.  The Board notes 
that urinary frequency to this degree corresponds with the 
current 40 percent disability rating assigned for the 
service-connected prostatitis.  

Although the residuals of the veteran's epididymectomy have 
been rated as analogous to cystitis under 38 C.F.R. § 
4.115(b), Diagnostic Code 7512, the Board finds that the 
veteran's residuals of this procedure are properly rated as 
analogous to epididymo-orchitis under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7525.  Under the new rating criteria for 
Diagnostic Code 7525, chronic epididymo-orchitis is rated as 
urinary tract infection.  Tubercular infections are rated 
pursuant to 38 C.F.R. §§ 4.88b or 4.89.  Since there is no 
indication in this case of tubercular infections, the 
disability is properly rated as urinary tract infection.  
Under 38 C.F.R. § 4.115(a), urinary tract infections are 
rated 10 percent disabling when requiring long-term drug 
therapy, one to two hospitalizations per year, or 
intermittent intensive management.  A 30 percent evaluation 
is in order with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), or continuous intensive management is required.  Under 
the rating criteria in effect prior to February 17, 1994, 
Diagnostic Code 7525 pertained to tuberculous epididymo-
orchitis only.

If rated based on urinary tract infection, a rating in excess 
of 10 percent requires recurrent symptomatic infection.  In 
the present case, recurrent infections have not been 
identified as a residual of the service-connected 
epididymectomy.  Because the service-connected prostatitis is 
rated based upon voiding dysfunction, a separate rating for 
voiding dysfunction due to epididymectomy is not appropriate, 
because it would create a pyramiding violation as explained 
herein below.  Further, separate symptomatology due solely to 
the epididymectomy has not been identified.  Thus, under the 
new rating criteria, a rating in excess of 10 percent is not 
warranted.  Under the old criteria, a separate rating for 
epididymectomy residuals is not warranted, as this disorder 
is not shown to result in voiding dysfunction or other 
symptoms such as infection.  Rather, the January 1996 
examination indicated that the residuals of the veteran's 
right epididymectomy include complaints of persistent 
intermittent right testes discomfort with radiation into the 
right groin and suprapubic area with no swelling.  Bilateral 
testis tenderness with no swelling or induration and very 
small bilateral hydroceles have also been reported (December 
1996 VA examination).  Additionally, the veteran's most 
recent May 2003 VA examination report indicated that the 
examiner could only find a slight degree of chronic 
nodularity in the right spermatic cord and that was not a 
current problem.  As the veteran's most recent VA 
examinations do not show the necessity for drainage, frequent 
hospitalization, or continuous intensive management, a rating 
in excess of 10 percent for the service-connected residuals 
of the veteran's right epididymectomy is not warranted, 
whether the disorder is rated under either the new or the old 
rating criteria.

Importantly, the Board notes the veteran's service-connected 
epididymectomy would not be more appropriately rated based on 
voiding dysfunction because it would violate the rule against 
pyramiding.  In this case, the veteran's prostatitis is rated 
based on voiding dysfunction, not urinary tract infections.  
In this regard, certain coexisting diseases or symptoms in 
this area do not lend themselves to distinct and separate 
disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14 (2003).  The principle relating to pyramiding proclaims 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service connected disease or injury in 
establishing the service connected rating, and the rating of 
the same manifestation under different diagnoses, is to be 
avoided.  Id.  The evaluation of the same disability or same 
manifestations under the various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

In this case, the veteran's service-connected prostatitis is 
rated based on voiding dysfunction.  As such, to rate the 
service-connected epididymectomy based on voiding dysfunction 
would result in pyramiding, that is, rating the same 
manifestations under two different diagnostic codes.  As 
such, the veteran's service-connected epididymectomy is more 
appropriately rated under a diagnostic code that is based on 
urinary tract infections.  In this case, that is Diagnostic 
Code 7525.  

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of 10 percent for the service-
connected epididymectomy have not been met.  In this regard, 
the Board also notes that the criteria for a rating in excess 
of 10 percent are not met under any of the above Diagnostic 
Codes.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating greater than 10 percent for the service-
connected epididymectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 
4.115b, Diagnostic Code 7525 (effective prior to February 17, 
1994 and on and after February 17, 1994).  No other 
Diagnostic Code is applicable which would permit a higher 
evaluation.


ORDER

Service connection for benign prostatic hypertrophy with TURP 
and adenocarcinoma (prostate cancer) is denied.

An increased rating for the residuals of a right 
epididymectomy, currently evaluated 10 percent disabling, is 
denied.


REMAND

The veteran asserts that service connection is warranted for 
a low back disorder.  Service connection for arthritis of the 
lumbosacral spine was initially denied by the RO in an 
October 1957 rating decision.  In a March 1991 rating 
decision, the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen the claim of 
service connection for a low back disorder.  The veteran 
timely appealed that determination.  

In a decision promulgated by the Board in June 1998, the 
Board denied the veteran's claim, based on a finding that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claim of service connection.  In making 
that determination, the Board applied the laws and 
regulations then in effect to determine whether new and 
material evidence had been submitted sufficient to reopen the 
claim of service connection for a low back disorder.  

In this regard, the Board noted that new evidence was that 
which was not merely cumulative of other evidence of record; 
and that material evidence was that which was relevant to and 
probative of the issue at hand and which must have been of 
sufficient weight or significance that there was a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  

In applying this standard of review to the veteran's claim to 
reopen, the Board found that the veteran had not submitted 
new and material evidence, and thus denied the veteran's 
claim.  

The veteran appealed to the Court.  In a November 2000 Joint 
Motion, the parties agreed that the standard for determining 
whether new and material evidence had been submitted had 
changed during the pendency of the appeal, and that the 
veteran's claim must be adjudicated based on the correct 
standard.  More specifically, the Court noted that the test 
utilized by the Board in its June 1998 decision was first 
articulated by the Court in Colvin v. Derwinski, 1 Vet. App. 
17 (1991).  However, in  Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998), the Federal Circuit reversed Colvin and held that 
the Court should have deferred to the Secretary's definition 
of new and material evidence set forth in 38 C.F.R. 
§ 3.156(a).  

More specifically, the applicable regulation at the time of 
the November 2000 Court Order required that new and material 
evidence was evidence which has not been previously submitted 
to agency decision makers which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
was so significant that it must have been considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In order for evidence to be considered new, 
it must not have previously been of record at the time of the 
last final decision and it must be more than merely 
cumulative of evidence that was previously of record at the 
time of the last final decision.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," 
in Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  This standard for "material evidence" as 
outlined in Colvin was specifically overruled by the Federal 
Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
In sum, the Federal Circuit stated that the test created by 
the Court in Colvin was more restrictive than required by 
38 C.F.R. § 3.156(a).  Thus, the requirements for materiality 
as outlined in the pertinent regulation must be applied 
rather than the more restrictive standard set forth in 
Colvin.  Accordingly, in order for the newly submitted 
evidence to be material, it must only be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim to reopen the claim."   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the parties 
to the Joint Motion agreed that the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a low back disorder should be remanded 
for readjudication under the correct standard, under the 
directives of Hodge with regard to the definition of "new 
and material" evidence as written in 38 C.F.R. § 3.156(a) 
(2001).  

Then, before the case was returned to the Board, the RO 
issued a Supplemental Statement of the Case (SSOC) in June 
2003.  The SSOC noted that VA had amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (later codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The VCAA is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, now 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  The 
applicable regulation requires that new and material evidence 
is defined as evidence not previously submitted to agency 
decision makers; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  
 
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's application to 
reopen, which was received long before that date.  

However, in the June 2003 SSOC, the RO incorrectly applied 
this new standard to the veteran's claim.  The RO should have 
applied the standard in effect prior to August 29, 2001, that 
is, that new and material evidence was evidence which has not 
been previously submitted to agency decision makers which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, was so significant that it 
must have been considered in order to fairly decide the 
merits of the claim.  

Instead, the RO used the standard set forth in the revised 
regulations, and determined that the veteran had not 
submitted evidence which was not previously submitted which, 
by itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim.

In light of the foregoing, the issue of whether new and 
material evidence to reopen the claim of service connection 
for a low back disorder must be remanded for application of 
the correct version of 38 C.F.R. § 3.156(a).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

The VBA AMC should again determine 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a low back 
disorder applying the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001.  If the RO reopens the 
veteran's claim, the RO should determine 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



